Citation Nr: 0808425	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a right knee disability.

3.  Evaluation of a residual scar, lipoma excision of the 
left thorax, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and M. R.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1997 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in January 2008.  A transcript of the hearing 
has been associated with the record.

The Board observes that a June 2006 rating decision granted 
service connection for a mid thoracic scar as a residual of 
L5-S1 fusion performed during the veteran's service.  Review 
of the veteran's January 2008 testimony suggests that he 
seeks a higher evaluation for that scar, as well as service 
connection for scars on his arm.  These issues are referred 
to the AOJ for appropriate consideration.

The issues of service connection for right and left knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The residual scar, lipoma excision of the left thorax, is not 
productive of functional impairment.  It is well healed, non-
tender and non-painful.  It is not deep and measures 1x2 cm.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a residual 
scar, lipoma excision of the left thorax, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the veteran's claim was received in 
October 2001, after the enactment of the VCAA.

A letter dated in April 2002 discussed the evidence necessary 
to support the veteran's claim and told him how VA would 
assist him in obtaining evidence.  It asked the veteran to 
identify evidence of treatment for his claimed conditions.  
The veteran was advised that VA had obtained evidence and was 
waiting on the results of his VA examination.  

Service connection for a residual scar of lipoma excision was 
grated in a July 2002 rating decision and the veteran 
disagreed with the rating assigned.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran testified before the undersigned in 
January 2008.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that the disability in question has not significantly changed 
and that a uniform evaluation is warranted.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

The veteran is currently in receipt of a noncompensable 
evaluation for the scar on his left thorax that is the result 
of removal of a lipoma.

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant assignment of a 10 percent evaluation.  Note 
(1) defines an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) defines a superficial scar as one not associated 
with underlying soft tissue damage.  Diagnostic Code 7804 
provides that superficial scars that are painful on 
examination warrant a 10 percent evaluation.  Note (1) 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  The diagnostic criteria 
provide that scars are otherwise rated based on limitation of 
function of the affected part pursuant to Diagnostic Code 
7805.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2007).

Having carefully reviewed the evidence pertaining to this 
disability, the Board has determined that a compensable 
evaluation is not warranted.  In this regard the Board notes 
that on VA examination in April 2002, the examiner noted a 
well-healed scar that was barely visible near the left rib 
area.  It was linear and measured 1x2 centimeters.  It was 
nontender, and there was no discharge, keloid formation, or 
disfigurement.  VA examination in December 2005 revealed no 
functional impairment resulting from the scar.  The examiner 
indicated that the scar was 1x2 centimeters and caused mild 
disfigurement.  There was no tenderness, ulceration, 
adherence, instability, tissue loss, keloid, or 
hyperpigmentation.  He concluded that there were no residual 
symptoms involving the left thorax scar.  

In summary, the medical evidence of record indicates that the 
scar is not tender, painful, poorly nourished, subject to 
repeated ulceration, or productive of functional impairment.  
No other functional impairment has been attributed to the 
scar in the veteran's left rib area.  As such, the currently 
assigned noncompensable rating for this disability is 
appropriate.

The Board acknowledges the veteran's report of pain and his 
belief that it is associated with the scar.  However, the 
medical evidence pertaining to this disability is more 
probative of the degree of impairment than the veteran's 
subjective statements.  The Board also notes that the scar is 
not deep, does not produce limitation of function and 
measures less than 929 cm.  See, code 7801 1n2 7802.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Accordingly, entitlement to a 
compensable evaluation is denied.


ORDER

Entitlement to a compensable evaluation for residual scar, 
lipoma excision of the left thorax, is denied.


REMAND

The veteran's service medical records show that he was 
treated for right knee complaints and assessed with 
patellofemoral syndrome.  

Service connection was denied for the veteran's claimed knee 
disabilities in a rating decision of July 2002, based upon 
review of the veteran's service medical records and an April 
2002 VA examination.  The RO determined that there was no 
clinical diagnosis, and therefore service connection was not 
warranted.  

Medical evidence added to the record since the July 2002 
rating decision includes records showing treatment for right 
knee pain.  The veteran received an injection to the right 
knee in October 2003.  A VA treatment record dated in 
September 2003 notes grinding of the right patella.  A 
private record dated in July 2004 notes considerable crepitus 
of the right knee, and another injection was administered, 
and arthritis was assessed.  A June 2005 letter from the 
veteran's private physician notes that the veteran had 
considerable degenerative arthritic changes involving all 
three compartments of the knee.  

In light of the evidence showing a current diagnosis 
pertaining to the veteran's right knee, the Board finds that 
an additional examination is warranted to determine whether 
any currently existing knee disability is related to 
treatment in service.

In light of the above discussion, the Board has determined 
that additional action by the AOJ is required.  Accordingly, 
the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine the nature, extent, and 
etiology of his claimed knee 
disabilities.  Upon examination and 
review of the entire claims folder, the 
examiner should identify all currently 
present disabilities of the veteran's 
knees.  

With respect to any currently present 
right knee disability, the examiner 
should provide an opinion regarding 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any currently present right 
knee disability is related to any disease 
or injury in service, to include the 
report of patello-femoral syndrome.

With respect to any currently present 
left knee disability, the examiner should 
provide an opinion regarding whether it 
is at least as likely as not (i.e., 
probability of 50 percent or greater) 
that any currently present left knee 
disability is related to any disease or 
injury in service.  The examiner should 
also provide an opinion regarding whether 
any currently present left knee 
disability was caused by or is 
proximately due to any currently present 
right knee disability.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


